Case 8:19-cv-02983-MSS-TGW Document 61 Filed 03/08/21 Page 1 of 5 PageID 489




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

RONALD W. LECH, II, as Personal
Representative of The Estate of
RONALD LECH III, on behalf of themselves
and all others similarly situated

               Plaintiffs,
                                                   Case No.: 8:19-cv-2983-T-35TGW
v.

STATE FARM LIFE INSURANCE COMPANY,

           Defendant.
___________________________________/

          DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME
     TO FILE ANSWER TO PLAINTIFFS’ AMENDED CLASS ACTION COMPLAINT

             Defendant, STATE FARM LIFE INSURANCE COMPANY (“State Farm”),

pursuant to Rule 6(b) of the Federal Rules of Civil Procedure, respectfully requests an

Order of this Honorable Court extending the time for State Farm to answer Plaintiff’s

Amended Class Action Complaint (Doc. 34). In support thereof, State Farm states the

following:

       1.      On February 18, 2020, Plaintiffs filed a four-count Amended Class Action

Complaint, alleging breach of contract, breach of the covenant of good faith and fair

dealing, conversion, and seeking declaratory relief. (Doc. 34.)

       2.      On March 3, 2020, State Farm filed its Motion to Dismiss Amended Class

Action Complaint. (Doc. 39.)

       3.      On February 23, 2021, this Court entered an Order (Doc. 60) denying

State Farm’s Motion to Dismiss Amended Class Action Complaint.        In its Order, the




                                            1
Case 8:19-cv-02983-MSS-TGW Document 61 Filed 03/08/21 Page 2 of 5 PageID 490




Court stated, “Defendant shall file an answer to the Amended Complaint within fourteen

(14) days of the date of this Order.” (Doc. 60, at p. 13.)

       4.     Because the Order was dated February 23, and it gives State Farm 14

days thereafter to file an answer, State Farm’s answer to the Amended Class Action

Complaint is due on March 9, 2021.

       5.     To properly respond to Plaintiffs’ Amended Class Action Complaint, State

Farm’s attorneys need additional time to confer with State Farm and prepare its

defenses.

       6.     Therefore, State Farm requests an extension of 14 days, until March 23,

2021, in which to file its answer to Plaintiffs’ Amended Class Action Complaint.

       7.     State Farm has conferred with counsel for the Plaintiffs prior to filing this

motion and represents that the Plaintiffs have no opposition.

       8.     The extension of time requested will not prejudice any party in any way

and will not create a substantial delay in the prosecution of this action.

                            MEMORANDUM OF LAW

       Rule 6(b) of the Federal Rules of Civil Procedure gives this Court discretion to

extend deadlines upon a showing of “good cause,” if the request is made before the

original deadline has passed. Fed. R. Civ. P. 6(b). Here, for the reasons stated above,

good cause exists for the requested extension.

       WHEREFORE, State Farm respectfully requests that this Honorable Court enter

an order allowing State Farm an additional two weeks, until March 23, 2021, to respond

to Plaintiffs’ Amended Class Action Complaint.




                                             2
Case 8:19-cv-02983-MSS-TGW Document 61 Filed 03/08/21 Page 3 of 5 PageID 491




                       LOCAL RULE 3.01(g) CERTIFICATION

          As required by Local Rule 3.01(g), State Farm’s counsel has conferred with

counsel for the Plaintiffs by email on March 3 and March 4, 2021, regarding the subject

matter raised in this Motion, and certifies that Plaintiffs have no opposition to the

requested extension of time.

Date: March 8, 2021

                                         s/John W. Weihmuller, Esq.
                                         John W. Weihmuller, Esq.
                                         Florida Bar No. 0442577
                                         Brian D. Webb, Esq.
                                         Florida Bar No. 0073989
                                         Butler Weihmuller Katz Craig LLP
                                         400 N. Ashley Drive, Suite 2300
                                         Tampa, FL 33602-4327
                                         Telephone: (813) 281-1900
                                         Facsimile: (813) 281-0900
                                         Email: jweihmuller@butler.legal
                                         Email: bwebb@butler.legal

                                         Jeremy A. Root, Esq. (pro hac vice)
                                         Todd A. Noteboom, Esq. (pro hac vice)
                                         Stinson LLP
                                         230 W. McCarty Street
                                         Jefferson City, MO 65101
                                         Telephone: (573) 636-6263
                                         Facsimile: (573) 636-6231
                                         Email: jeremy.root@stinson.com
                                         Email: todd.noteboom@stinson.com

                                         Cari K. Dawson (pro hac vice)
                                         Tiffany L. Powers (pro hac vice)
                                         Alston & Bird LLP
                                         One Atlantic Center
                                         1201 West Peachtree Street, Suite 4900
                                         Atlanta, GA 30309-3424
                                         Telephone: (404) 881-7000
                                         Facsimile: (404) 881-7777
                                         Email: Cari.Dawson@alston.com
                                         Email: Tiffany.Powers@alston.com



                                          3
Case 8:19-cv-02983-MSS-TGW Document 61 Filed 03/08/21 Page 4 of 5 PageID 492




                                        Attorneys for Defendant
                                        State Farm Life Insurance Company



                             CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing was served by electronic

notification generated by CM/ECF system on March 8, 2021, on all counsel or parties of

record on the Service List below.


                                              John W. Weihmuller, Esq.
                                              JOHN W. WEIHMULLER, ESQ.




                                          4
Case 8:19-cv-02983-MSS-TGW Document 61 Filed 03/08/21 Page 5 of 5 PageID 493




                                 SERVICE LIST




BEDELL, DITTMAR, DEVAULT,             HAUSFELD LLP
PILLANS & COXE                        James J. Pizzirusso, Esq.
Michael E. Lockamy, Esq.              Nathaniel C. Giddings, Esq.
Michael E. Halkitis, Jr., Esq.        Melinda R. Coolidge, Esq.
The Bedell Building                   Kimberly A. Fetsick, Esq.
101 East Adams Street                 1700 K Street, NW
Jacksonville, FL 32202                Washington, DC 20006
mel@bedellfirm.com                    jpizzirusso@hausfeld.com
meh@bedellfirm.com                    ngiddings@hausfeld.com
                                      mcoolidge@hausfeld.com
Attorneys for Plaintiff

                                      Attorneys for Plaintiff
                                      Admitted Pro Hac Vice


KALIEL PLLC                           MITCHELL DeCLERCK
*Sophia Goren Gold, Esq.              Larry D. Lahman, Esq.
1875 Connecticut Ave., NW             Roger L. Ediger, Esq.
10th Floor                            202 West Broadway Avenue
Washington, DC 20009                  Enid, OK 73701
sgold@kalielpllc.com                  larry.lahman@sbcglobal.net
                                      rle@mdpllc.com
Attorney for Plaintiff
                                      Attorneys for Plaintiff
                                      Admitted Pro Hac Vice

STUEVE SIEGEL HANSON LLP
Ethan M. Lange, Esq.

Norman E. Siegel, Esq.
460 Nichols Road, Suite 200
Kansas City, Missouri 64112
Email: siegel@stuevesiegel.com
Email: lange@stuevesiegel.com

Attorneys for Plaintiff
Admitted Pro Hac Vice

*To be admitted pro hac vice



                                      5
